DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
References 7589549, 5942922, 7755377, 5270660, 20070096817 and 20160006395 are cited because they are pertinent to the claimed invention.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests a compound stage circuit, the compound stage circuit responsive to respective input signals from at least a first driver and a second driver, and the compound stage circuit is configured to provide, at a compound stage output node, an output voltage signal, the compound stage circuit comprising: a voltage input node configured to receive an input voltage signal from the first driver; a current input node configured to receive an input current signal from the second driver; a first gain circuit configured to receive the input voltage signal at the voltage input node and provide, based on the input voltage signal, a first portion of the output voltage signal at the compound stage output node; and a transimpedance circuit configured to receive the input current signal at the current input node and provide, based on the input current signal, a second portion of the output voltage signal at the compound stage output node; wherein the first and second portions of the output voltage signal are combined at the compound stage output node to provide the output voltage signal.

-Regarding independent claim 16, none of prior art of record teaches or suggests a method for providing a digital test signal, the method comprising: providing a voltage test signal to a voltage input node; providing a current test signal to a current input node; buffering the voltage test signal to provide a first voltage signal portion of a compound output signal; processing the current test signal to provide a second voltage signal portion of the compound output signal, wherein the compound output signal comprises a combination of the first and second voltage signal portions; and buffering the compound output signal to provide the digital test signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632